          Case 6:20-cv-00110-YY        Document 21       Filed 01/19/21      Page 1 of 6




                            UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                      EUGENE DIVISION


    AUSTIN F.,1

                      Plaintiff,
                                                                Case. No. 6:20-cv-00110-YY
          v.
                                                                OPINION AND ORDER
    COMMISSIONER, SOCIAL
    SECURITY ADMINISTRATION,

                      Defendant.



YOU, Magistrate Judge:

        Plaintiff Austin F. seeks judicial review of the final decision by the Social Security

Commissioner (“Commissioner”) denying his application for Disability Insurance Benefits

(“DIB”) under Title II of the Social Security Act (“SSA”), 42 U.S.C. §§ 401-33, and

Supplemental Security Income (“SSI”) disability benefits under Title XVI of the SSA, 42

U.S.C. §§ 1381-1383f. This court has jurisdiction to review the Commissioner’s decision

pursuant to 42 U.S.C. § 405(g) and § 1383(c)(3). The Commissioner concedes error and has

filed a Motion to Remand (ECF #19); however, the parties disagree whether the matter

should be remanded for further proceedings or an immediate award of benefits.


1
 In the interest of privacy, the court uses only plaintiff’s first name and the first initial of
his last name.
1 – OPINION AND ORDER
         Case 6:20-cv-00110-YY         Document 21      Filed 01/19/21     Page 2 of 6




       For the reasons set forth below, the Commissioner’s Motion to Remand (ECF #19) is

GRANTED, and the Commissioner’s decision is REVERSED and REMANDED for further

proceedings consistent with this opinion.

I.     Relevant Law Regarding Remand

       When a court determines the Commissioner erred in some respect in making a

decision to deny benefits, the court may affirm, modify, or reverse the Commissioner’s

decision “with or without remanding the cause for a rehearing.” Treichler v. Comm’r Soc.

Sec. Admin., 775 F.3d 1090, 1099 (9th Cir. 2014) (quoting 42 U.S.C. § 405(g)). In

determining whether to remand for further proceedings or immediate payment of benefits,

the Ninth Circuit employs the “credit-as-true” standard when the following requisites are

met: (1) the ALJ has failed to provide legally sufficient reasons for rejecting evidence, (2)

the record has been fully developed and further proceedings would serve no useful purpose,

and (3) if the improperly discredited evidence were credited as true, the ALJ would be

required to find the plaintiff disabled on remand. Garrison, 759 F.3d at 1020. Even if all of

the requisites are met, however, the court may still remand for further proceedings “when

the record as a whole creates serious doubt as to whether the claimant is, in fact,

disabled[.]” Id. at 1021.

II.    Analysis

       Plaintiff alleges the ALJ erred in (1) rejecting the medical opinion of Nancy Kemp,

Ph.D., and examining medical opinion of Scott Alvord, Psy.D.; (2) rejecting plaintiff’s subjective

symptom testimony; and (3) rejecting competent lay witness statements from plaintiff’s mother

and former employer. Pl. Br. 5, ECF #18. The Commissioner “agrees with Plaintiff’s assertion




2 – OPINION AND ORDER
          Case 6:20-cv-00110-YY          Document 21       Filed 01/19/21     Page 3 of 6




that there was error,” but instead of awarding benefits, argues the matter should be remanded for

the ALJ to:

              o Further develop the record and offer the claimant a new hearing;

              o Further evaluate the medical opinions;

              o Further evaluate plaintiff’s subjective symptom report and the lay witness
                statement of the Plaintiff’s mother;

              o Evaluate the work activity questionnaire;2

              o Continue through the sequential evaluation process;

              o Obtain additional vocational expert testimony, if warranted; and

              o Issue a new decision.

Def. Br. 2-3, ECF #19.

       Although the Commissioner does not describe what he perceives the exact error to be,

from the remand instructions he is requesting, it appears the Commissioner is conceding the ALJ

failed to provide legally sufficient reasons for rejecting the medical opinions, plaintiff’s

subjective symptom report, and the lay testimony by plaintiff’s mother and former employer.

Thus, the first prong of the Garrison test is satisfied.

       However, with respect to the other Garrison factors, the Commissioner argues there are

“unresolved issues that must be evaluated” and “the record, including treatment records

showing medications effectively controlled his mental symptoms and mental status

examinations with mostly normal findings, cast doubt on his claim of disability.” Def. Br.

2, 4, ECF #19. The Commissioner points to the fact plaintiff returned “back to his baseline”

several days after he was hospitalized for a manic episode, which occurred during a period



2
 The work activity questionnaire was completed by plaintiff’s former employer. See Tr.
228-30.
3 – OPINION AND ORDER
         Case 6:20-cv-00110-YY        Document 21      Filed 01/19/21     Page 4 of 6




when he was not taking his mood stabilizer. Def. Br. 4-5, ECF #19 (citing Tr. 806). The

Commissioner points to other instances where the medical reports indicate medication

compliance in conjunction with, inter alia, “normal mood,” self-reports of doing “all right,”

and “stable” bipolar symptoms. Id. at 5 (citing, e.g., Tr. 543, 544, 551, 606, 612, 675, 677,

679, 741, 742, 744-46). The Commissioner also notes plaintiff had “essentially

unremarkable mental status examinations throughout the relevant period,” and cites

treatment notes indicating plaintiff was “negative for mania or psychosis” and had “normal”

mental processes and thoughts. Id. at 5-6 (citing, e.g., Tr. 531, 537, 543, 549, 573, 580,

589, 594, 595, 597, 598, 600, 601, 603, 606, 601, 604, 607, 613, 617. 652, 653, 654, 655,

675-77, 679, 680, 681, 682, 683, 741-47). Additionally, the Commissioner cites to portions

of the record where plaintiff engaged in activities inconsistent with disabling mental

symptoms, including working as a part-time day laborer for a landscaping business,

“keep[ing] himself busy by rebuilding his motorcycle,” and helping his parents with their

rental property. Id. at 6 (citing Tr. 216, 532, 543, 563, 594, 600, 603, 606, 681, 683).

Because the Commissioner has identified areas where further development of the record

would serve a useful purpose, the second step in the credit-as-true analysis is not satisfied.

See Treichler, 775 F.3d at 1105 (“Where, as in this case, an ALJ makes a legal error, but the

record is uncertain and ambiguous, the proper approach is to remand the case to the

agency.”). It is unnecessary to reach the issue of whether to credit any medical opinion as

true. See Brown-Hunter v. Colvin, 806 F.3d 487, 496 (9th Cir. 2015); accord Kaytlin B. v.

Comm’r Soc. Sec. Admin., No. 6:19-CV-00727-MK, 2020 WL 5803937, at *8 (D. Or. Sept.

29, 2020).




4 – OPINION AND ORDER
         Case 6:20-cv-00110-YY        Document 21       Filed 01/19/21    Page 5 of 6




       Plaintiff contends that if Dr. Kemp’s and Dr. Alvord’s opinions were credited as

true, he would be entitled to benefits based on the VE’s testimony that, inter alia, missing

four workdays per month directs a finding of disability. Reply 4, ECF #20 (citing Tr. 61,

820, 828). However, only when all three prongs are of the credit-as-true analysis are met

may the court exercise its discretion to award benefits. Treichler, 775 F.3d at 1101-02.

This is to ensure that before a court remands for benefits, it has determined “not the

slightest uncertainty as to the outcome of the proceeding” remains. Id. at 1100-01; see also

Strauss v. Comm’r Soc. Sec. Admin., 635 F.3d 1135, 1138 (9th Cir. 2011) (reversing district

court’s remand for immediate award of benefits and holding that “[a] claimant is not entitled

to benefits under the statute unless the claimant is, in fact, disabled, no matter how

egregious the ALJ’s errors may be”). As discussed above, the second prong has not been

satisfied. And, regardless, even if all three prongs of the credit-as-true analysis are met, the

court may still remand for further proceedings “when the record as a whole creates serious

doubt as to whether the claimant is, in fact, disabled[.]” Garrison, 759 F.3d at 1021. Here,

such doubts exist for the reasons related to the second prong discussed above.

       On remand, the ALJ must (1) accept the opinions of Dr. Kemp and Dr. Alvord or

provide legally sufficient reasons for rejecting them; (2) accept plaintiff’s testimony or

provide legally sufficient reasons for rejecting it; (3) accept the lay witness statements from

plaintiff’s mother and former employer or supply legally sufficient reasons for rejecting

them; and (4) conduct any additional proceedings as indicated by the results of the

foregoing instructions.

//

//



5 – OPINION AND ORDER
         Case 6:20-cv-00110-YY   Document 21   Filed 01/19/21   Page 6 of 6




                                     ORDER

       The Commissioner’s Motion to Remand (ECF #19) is GRANTED, and the

Commissioner’s decision is REVERSED and REMANDED for further proceedings

consistent with this opinion.

       DATED January 19, 2021.



                                                        /s/ Youlee Yim You
                                                    Youlee Yim You
                                                    United States Magistrate Judge




6 – OPINION AND ORDER
